 


109 HR 2622 IH: Social Security Uninsured Children’s Entitlement Act of 2005
U.S. House of Representatives
2005-05-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 2622 
IN THE HOUSE OF REPRESENTATIVES 
 
May 25, 2005 
Mr. Andrews introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend title II of the Social Security Act to provide monthly benefits for certain uninsured children living without parents. 
 
 
1.Short titleThis Act may be cited as the Social Security Uninsured Children’s Entitlement Act of 2005. 
2.Benefits for certain uninsured children 
(a)In generalTitle II of the Social Security Act is amended by adding after section 234 (42 U.S.C. 434) the following new section: 
 
235.Benefits for certain uninsured children 
(a)EligibilityEvery individual who would not be entitled to child’s insurance benefits under section 202(d) upon filing application therefor and who— 
(1)has not attained the age of 18 and has not married, 
(2) 
(A)has no living parent or (B) with respect to any parent (including an adoptive parent) who is living, has provided to the Commissioner of Social Security (in such form and manner as shall be prescribed in regulations of the Commissioner) a notarized statement that such individual has had no contact with such parent for at least 2 years and that reasonable attempts by a guardian or appropriate government agency to locate such parent have not been successful, 
(3)is a resident of the United States (as defined in subsection (c)), and is (A) a citizen of the United States or (B) an alien lawfully admitted for permanent residence who has resided in the United States (as defined in subsection 210(i)) continuously during the 5 years immediately preceding the month in which he or she files application under this section, and 
(4)has filed application for benefits under this section, shall (subject to the limitations in this section) be entitled to a benefit under this section for each month beginning with the first month in which he or she becomes so entitled to such benefits and ending with the month preceding the month in which he or she attains 18 years of age or marries. No application under this section which is filed by an individual more than 3 months before the first month in which he or she meets the requirements of paragraphs (1), (2), and (3) shall be accepted as an application for purposes of this section. 
(b)Benefit amountThe benefit amount to which an individual is entitled under this section for any month shall be the larger of $200 or the amount most recently established in lieu thereof under section 215(i). 
(c)Suspension where individual is residing outside the United StatesThe benefit to which any individual is entitled under this section for any month shall not be paid if, during such month, such individual is not a resident of the United States. For purposes of this subsection, the term United States means the 50 States and the District of Columbia. 
(d)Treatment as monthly insurance benefitsFor purposes of subsections (t) and (u) of section 202, a monthly benefit under this section shall be treated as a monthly insurance benefit payable under section 202. 
(e)Annual reimbursement of Federal Old-Age and Survivors Insurance Trust FundThere are authorized to be appropriated to the Federal Old-Age and Survivors Insurance Trust Fund for the fiscal year ending September 30, 2006, and for each fiscal year thereafter, such sums as the Commissioner of Social Security deems necessary on account of— 
(1)payments made under this section during the second preceding fiscal year and all fiscal years prior thereto to individuals entitled to benefits under this section, 
(2)the additional administrative expenses resulting from the payments described in paragraph (1), and 
(3)any loss in interest to such Trust Fund resulting from such payments and expenses, in order to place such Trust Fund in the same position at the end of such fiscal year as it would have been in if such payments had not been made.. 
(b)Cost of living adjustmentsSection 215(i)(2)(A)(ii)(I) of such Act (42 U.S.C. 415(i)(2)(A)(ii)(I)) is amended by striking section 227 or 228 and inserting section 227, 228, or 235.  
3.Effective dateThe amendments made by this Act shall take effect with respect to applications filed on or after January 1, 2006. 
 
